EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scott Wickhem on 3/24/2022.
The application has been amended as follows: 

Claim 32: in line 1, “claim 29” has been replaced with --claim 31--.

Claim 35: A control handle for use with a medical device operable through an endoscope, the medical device including an actuatable component that is adapted to be operable by manipulating a control wire extending through a catheter, the control handle comprising: 
a grip attachment configured to be secured to an endoscope;
 a main housing operably secured to the grip attachment; 
a catheter housing moveably disposed within the main housing and adapted to releasably secure the catheter such that translation of the catheter housing causes translation of the catheter; 
a lever rotatably securable relative to the main housing such that rotation of the lever relative to the main housing causes the catheter housing to move relative to the main housing, the lever including a pair of elongate slots extending parallel to each other along the lever; and
 a sliding tab disposed relative to the lever and extending through  one or more of the pair of elongate slots in order to engage internal structure such that a user sliding[[,]] the 

Claim 37 has been CANCELED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 3/24/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771